Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 22nd, 2022 has been entered.  Claims 1 – 4 and 6 – 15 are currently pending in the application.  Claim 5 has been cancelled and all rejections of it have been withdrawn.  The rejection of claims 1 and 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haefliger (US20020187224A1) in view of Farr (WO-2012080063-A1).
Regarding claims 1, 4 – 7, 10, 11, and 13, Haefliger teaches creating a powder mix by combining 10.7 wt% native potato starch, 28.9 wt% modified corn starch, 6.4 wt% palm fat, 3.2 wt% spices, 9.2 wt% mushroom powder, 2.1 wt% onion powder, 10.5 wt% NaCl, and 2.9 wt% sodium glutamate [0037].  This equates to 39.6 wt% starch, 6.4 wt% fat, 14.5 wt% spices, and 13.4 wt% salts.  The native starch comprises 10.7 wt% of the powder mix.  The ingredients are heated to 52°C and then agglomerated with a binding solution of gum arabic [0038].  The gelatinization temperature of native potato starch is 60 - 65°C, which is 8 - 13°C above the binding solution.  The residual water content is 4.4 wt% [0039].  The starch-containing granules comprise both native and modified starch and are 39.6 wt% starch.
Haefliger is silent as to mixing the granules with a fat and shaping the resulting product.  Farr teaches combining a molten palm fat with a mixture of starch, sugars, salts, and spice and then pressing them into a cube [pg 16, line 17 – pg 17, line 3].  As seasoning cubes are well known to be used around the world, it would be obvious to make the starch-fat mix into cubes [pg 1, lines 8 – 9].  
With regard to the particle granule size and starch composition, the prior art teaches the granulated product comprises 97% of particles that are greater than 0.250 mm and 90% of particles that are less than 1.7 mm (Table 2-Granular Food Product of Example 1), falling within the claimed range.  Example 1 of the prior art also teaches 10.7 wt% particulate native starch in the powder mix that is agglomerated.  Example 1 in the instant specification comprises 11.7 wt% particulate native starch in the powder mix that is agglomerated.  Therefore, the resultant premix in the prior art, based on dry matter, is considered to comprise an amount of starch-containing granules having a diameter in the claimed range and comprising 20 – 100 wt% starch as claimed, as both the prior art and the instant invention include essentially the same amount of native starch in the powder mix that is agglomerated to form the premix.
Regarding claim 2, Farr teaches the use of 15 wt% molten palm fat with 85 wt% premix [Comparative Example 1].  This creates a premix-to-fat ratio of 100:17 which falls within the claim.  The result is a firm, plastic, pasty cube which is crushed by the user [pg 2, lines 15 – 17; pg 17, lines 6 – 7].  
Regarding claims 8 and 12, the examples of Haefliger teaches a higher amount of aqueous liquid than claimed.   Haefliger does not teach a range for the amount of water/aqueous liquid to be added.  However, one of ordinary skill would have been able to adjust the amount of moisture in order to add the binding agent as taught by the prior art, thereby arriving at an amount consistent with the claimed amount.
Regarding claim 9, while Haefliger does not teach an initial moisture amount for the powder mix before agglomeration, they do teach amounts of starches, salts, spices, and fats consistent with the claimed amounts.  Therefore, absent any convincing arguments or evidence to the contrary, it is reasonable to conclude that the premix of Haefliger would also have moisture levels within the claimed range.
Regarding claim 10, Haefliger teaches using a filler that is 78 – 92 wt% of the product [0008].  This includes starches, spices, sugar, salt, and flavorings.  As the mixture of Example 1 contains 39.6 wt% starch, it is reasonable to conclude that the remainder of the filler, ~38 – 52 wt%, would be spices, sugar, salt, flavorings or combinations thereof.  The value of ≥50 wt% from the claim is obvious over this range taught by the prior art.
Regarding claim 11, Haefliger teaches a filler comprising starches, spices, sugar, salt, flavorings or combinations thereof that is 78 – 92 wt% of the product [0008].  Example 1 teaches 39.6 wt% starch.  Therefore, it is reasonable to conclude that the remainder of the filler, ~38 – 52 wt%, would be spices, sugar, salt, flavorings or combinations thereof.  As any portion of this could be salt (taken here to be any salt, including NaCl and KCl), the range of ≥20 wt% of a salt selected from NaCl, KCl, or a combination thereof is obvious over the prior art.
Regarding claim 15, Farr teaches a shaped product of 4g [pg 17, line 1 – 3].  The mass of the claimed product is consistent with that of the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haefliger and Farr as applied to claim 1 above, with evidence from Noor Lida (“TAG Composition and Solid Fat Content of Palm Oil, Sunflower Oil, and Palm Kernel Olein Blends Before and After Chemical Interesterification”).
Regarding claim 3, Farr teaches using a molten palm fat to make stock cubes [Table 1].  Noor Lida teaches that the solid fat concentration of palm fat at 20°C (N20) is 20.5% [Table 4].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haefliger and Farr as applied to claim 13 above, and further in view of Mehl (WO-2014095196-A2).
Regarding claim 14, Haefliger and Farr teach a shaped savory concentrate but are silent as to its porosity.  Mehl teaches a solid composition comprising edible fat and salt, wherein the composition comprises pores can be used as bouillon cubes [pg 1, lines 32 – 34].  The pores make the composition stronger, but depending on the porosity, affect how easy they are to crumble and dose in small amounts.  Additionally, porous compositions disperse and dissolve in water more easily than non-porous cubes [pg 2, lines 1 – 6].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to control the porosity of the solid concentrate of Haefliger and Farr to affect its strength, crumbling ability, and dissolvability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed July 22nd, 2022, have been fully considered.
All rejections of claim 5 have been withdrawn in view of the cancellation of claim 5.
The rejection of claims 1 and 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.
Applicant’s arguments concerning the rejection of claims 1 – 4 and 6 – 15 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the altering of Haefliger with Farr would cause the invention of Haefliger to be unusable for its intended purpose [pg 5, ¶4].  The Examiner notes that Haefliger creates granules designed for ease of use.  The granules of Haefliger and Farr are agglomerated with fat to create a cube that is easy to dissolve in hot water.  The fat melts and then the granules dissolve.  The goal of Haefliger, with or without Farr, is the same.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799